The pleadings and facts are fully set out in the opinions filed in the case heretofore on February 26, 1912, 90 S.C. 400. Mr. Kerr made answer as required by the Court and denies the right of the Governor to remove him and claims that he was duly appointed and commissioned on January 27, 1910, by the Governor of this State magistrate at Greenwood for the unexpired term of W.G. Austin, deceased, and until his successor was appointed and qualified, and denies that any one has been legally appointed as his successor. I adhere to the views expressed in my dissenting opinion herein, and am of the opinion that Kerr's term of office expired when the General Assembly adjourned in 1911, and there was a vacancy in the office then and the Governor had the right to and did fill it and that the petitioner was both de jure andde facto magistrate from the date he was commissioned until the Senate failed to confirm him in 1912, and entitled to pay for his services, and even if he was not de jure the magistrate, but only de facto being commissioned and rendering services as such he would be entitled to be paid for his services, under Elledge v. Wharton, 98 S.C. 113. I *Page 488 
think the petition should be granted and mandamus issued in accordance with views indicated.
CIRCUIT JUDGE SEASE concurs.